EXHIBIT 10.7




NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN


(Amended and Restated Effective January 1, 1997)
(Revised 2001)


Amendment No. 15




National Penn Bancshares, Inc. (the "Company") adopted the National Penn
Bancshares, Inc. Capital Accumulation Plan (Amended and Restated Effective
January 1, 1997)(Revised 2001)(the "Plan") for the benefit of certain of its
Employees (as defined in the Plan) and its subsidiaries' Employees. The Company
subsequently amended the Plan by Amendment Nos. 1-14.


The Company hereby amends the Plan effective as of January 1, 2006, to reflect
changes in regulations under sections 401(k) and 402(g) of the Internal Revenue
Code of 1986, as amended, that are applicable to the Plan for the Plan Year
beginning on that date.


1.  Subsection 4(b)(i) is amended to read as follows:


"(i)                       Exclusion Limit.  The maximum amount of contribution
which any Member may make in any calendar year under subsection 4(a) is $15,000
for 2006 and an increased annual amount thereafter resulting from cost of living
adjustments, if any, pursuant to the Code. In addition, if a Member will attain
age 50 on or before the last day of the Plan Year, the Member may make a
"catch-up" contribution permitted by section 414(v) of the Code.  The maximum
amount of catch-up contribution shall be $5,000 for 2006 and an increased annual
amount thereafter resulting from cost of living adjustments, if any, pursuant to
the Code. The elective contribution limits shall be reduced by the amount of
elective deferrals by such Member under all other plans, contracts or
arrangements of any Participating Company or Related Entity  If the contribution
under subsection 4(a) for a Member for any calendar year exceeds the applicable
limit, the Committee shall direct the Trustee to distribute the excess amount
(plus any income and minus any loss allocable to such amount for the calendar
year and the gap period from the end of the plan Year to the date of
distribution determined under the Plan's method for determining income allocable
to excess deferrals established in accordance with Reg. Sec.
1.402(g)-1(e)(5)(ii)) to the Member not later than the April 15th following the
close of such calendar year. If (A) a Member participates in another plan which
includes a qualified cash or deferred arrangement, (B) such Member contributes
in the aggregate more than the exclusion limit under the Plan and the
corresponding provisions of the other plan and (C) the Member notifies the
Committee not later than March 1st following the close of such calendar year of
the portion of the excess the Member has allocated to this Plan, then the
Committee may direct the Trustee to distribute to the Member not later than
April 15th  following the close of  such calendar year  the excess amount (plus
any income and minus any loss allocable to such amount for the calendar year and
the gap period from the end of the Plan Year to the date of distribution
determined under the Plan's method for determining income allocable to excess
deferrals established in accordance with Reg. Sec. 1.402(g)-1(e)(5)(ii)). A
Member shall be deemed to have given the notification described in (C) above if
the excess results from contributions solely to this Plan or plans sponsored by
Related Entities."




        2.  
Subsection 4(f)(ii) is amended to read as follows:



"(ii)                      QNEC or Refund.  If the relationship of the "actual
deferral percentages" does not satisfy subsection 4(f)(i) for any Plan Year, the
Participating Companies may make "qualified nonelective contributions" (within
the meaning of the regulations promulgated under section 401(k) of the Code) in
an equal dollar amount for all or a class of eligible "nonhighly compensated
employees". 
 
 
 
38 of 45

--------------------------------------------------------------------------------


 
 
However, for purposes of testing, "disproportionate contributions", as defined
below, shall be disregarded. A contribution is "disproportionate" to the extent
it exceeds the greater of 5% of "compensation" or the Plan's "representative
contribution rate" multiplied by "compensation".  The "representative
contribution rate" is the lowest "applicable contribution rate" of any
"nonhighly compensated employee" in a group that consists of half of all
eligible "nonhighly compensated employees" for the Plan Year or, if greater, the
lowest "applicable contribution rate" of any eligible "nonhighly compensated
employee" in the group of all eligible "nonhighly compensated employees" for the
Plan Year and who is employed by a Participating Company on the last day of the
Plan Year. The "applicable contribution rate" is a fraction, the numerator of
which is the sum of the "qualified matching contributions" and "qualified
nonelective contributions" (both within the meaning of regulations under section
401(k) of the Code) made for a "nonhighly compensated employee" and the
denominator of which is his "compensation".  Such contributions shall be (A)
treated for purposes of subsection 4(f) as contributions made by a Member under
subsection 4(a) for the Plan Year for which they are made, (B) 100%
nonforfeitable, (C) not subject to distribution for hardship under Section 10
and (D) accounted for as a subaccount of the Member's Salary Reduction
Account.  If the Participating Companies do not make such contributions or such
contributions do not result in satisfaction of subsection 4(f)(i), then the
Administrator shall direct the Trustee to distribute the "excess contribution"
(as defined below) for such Plan Year (plus any income and minus any loss
allocable thereto (A) for the Plan Year in which the contributions were made and
(B) for the gap period from the end of the Plan Year to the date selected, which
date is not more than seven days before the date distribution is made, using the
"alternative method" of allocating Plan Year and gap period income as set forth
in Reg. Sec. 1.401(k)-2(b)(2)(iv)(E) under section 401(k) of the Code) within
twelve months after the close of the Plan Year to the "highly compensated
employees" on the basis of the amount of contributions attributable to each
until the "excess contribution" is eliminated.  The portion of the "excess
contribution" attributable to a "highly compensated employee" is determined by
reducing the dollar amount of contributions paid over to the Fund on behalf of
the "highly compensated employees", starting with the highest dollar amount of
such contributions, until the "excess contribution" is eliminated.  The amount
of "excess contributions" to be distributed shall be reduced by excess deferrals
previously distributed for the taxable year ending in the same Plan Year and
excess deferrals to be distributed for a taxable year shall be reduced by excess
contributions previously distributed for the Plan Year beginning in such taxable
year.  Any refund made to a Member in accordance with this subsection shall be
drawn from his Salary Reduction Account."


3. The first sentence of subsection 4(g)(ii) is amended to read as follows:


"If the relationship of the "actual contribution percentages" does not satisfy
subsection 4(g)(i) for any Plan Year, then the Administrator shall direct the
Trustee to distribute the "excess aggregate contribution" (as defined below) for
such Plan Year (plus any income and minus any loss allocable thereto (A) for the
Plan Year in which the contributions were made and (B) for the gap period from
the end of the Plan Year to the date selected, which date is not more than seven
days before the date distribution is made, using the "alternative method" of
allocating Plan Year and gap period  income as set forth in Reg. Sec.
1.401(m)-2(b)(2)(iv)(E) under section 401(m) of the Code) within twelve months
after the close of the Plan Year to the "highly compensated employees" on the
basis of the amount of contributions attributable to each until the "excess
aggregate contribution" is eliminated."


4.  
Subsection 8(d)(iii)(B) is deleted.



5.  
Subsection 10(d)(i) is amended to read as follows:



" A distribution shall be deemed to be made on account of an immediate and heavy
financial need of the Member if the distribution is on account of (i) medical
expenses described in section 213(d) of the Code incurred or to be incurred by
the Member, the Member's spouse or any dependent of the Member; (ii) purchase
(excluding mortgage payments) of a principal residence for the Member; (iii)
payment of tuition and related educational fees, including room and board
expenses, for the next twelve months of post-secondary education for the Member,
the Member's spouse, child or any dependent of the Member; (iv) the need to
prevent the eviction of the Member from his principal residence or foreclosure
on the mortgage of the Member's principal residence; (v) payments for burial or
funeral expenses for the Member's deceased parent, spouse, children or
dependents; or (vi) expenses for the repair of damage to the Member's principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income. For purposes of this subsection, "dependent of the Member" means a
dependent as defined in section 152 of the Code without regard to sections
152(b)(1), (b)(2) and (d)(1)(B)."
 
 
39 of 45

--------------------------------------------------------------------------------


 


Executed this 4th day of October, 2006.

   
Attest:
NATIONAL PENN BANCSHARES, INC.
   
By:  /s/ Donna L. Wentzel
By:  /s/ Earl Houseknecht
        Senior Vice President-HR
 

 
 
 
 40 of 45

--------------------------------------------------------------------------------